Sternhagen,
dissenting: It is stipulated as a fact that the two buildings cost $7,500 and $7,000 respectively, and that they were de*257molished in 1923 and 1924. The conclusion seems to me to follow that the buildings were gone and there was a loss of their cost. There is no room for equivocation as to whether the investment in the land included any value for the buildings or that the buildings were a worthless burden on the land, for whatever may have been the investment in the land, the buildings had their separate stipulated cost. If there were any dispute as to the propriety of an allocation of cost as between land and buildings or as to its amount, or as to whether the buildings had any cost, it might be that evidence on that subject would justify the view that no part of the cost should be attributed to the buildings or that the allocation was artificial and erroneous. In that case the entire investment would be in the site, and clearing it by demolishing the buildings might be an improvement instead of a loss. But here the cost of the buildings is stipulated and there is no warrant to shift it to the land, which, so far as appears, may not be able to bear it.